DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/05/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A legible copy of EP 541377 was not provided. It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 03/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A legible copy of WO 2008024684 was not provided. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 2, the term “approximately 360 degrees” in line 3 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it will be interpreted as 360 degrees.
Claim 3 is rejected by virtue of its dependence on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 7513877 B2, hereinafter Viola, in view of US 2015/0119916 A1, hereinafter Dietz.
Regarding claim 1, Viola teaches a biopsy needle device (tissue sampling device 10), comprising: an elongate outer member (cutter 42, distal end 46, proximal end 48) comprising a distal end configured to sever a tissue sample (distal end 46, col. 3, lines 16-22); an elongate inner member (needle 40, needle tip 152, tissue sample basket 154) disposed within the elongate outer member (Figs. 4A-4E) wherein the elongate inner member comprises a distal end configured to penetrate tissue (needle tip 152, col. 5, 
 Viola does not teach the torque converter being configured such that the continuous motion of the torque converter is in a first rotational direction.
However, Dietz teaches a biopsy needle device (ultrasonic surgical instrument 100) comprising an actuator (structural elements in Fig. 13) comprising a torque converter (Fig. 13, para [0097], second crank member 155’) configured such that a continuous motion of the torque converter in a first direction displaces a member from a distal position to a proximal position to the distal position (continuous rotation of second crank member 155’ in either a clockwise or counterclockwise direction would displace a member attached to slide member 153’ from a distal position to a proximal position to the distal position as the second crank member 155’ rotates fully).
Therefore, it would have been obvious to one of ordinary skill in the art the time the application was effectively filed to modify Viola such that torque converter is configured such that the continuous motion of the torque converter is in the first rotational direction, as taught by Dietz, as a simple substitution of one element (the rotational to linear motion converter of Dietz) for another (the rotational to linear motion converter of Viola) for the predictable result of converting rotational motion to linear motion.

Regarding claim 3, Viola and Dietz teach the biopsy needle device of claim 2, wherein a linkage member couples the torque converter to the outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]).
Regarding claim 5, Viola and Dietz teach the biopsy needle device of claim 1, wherein the elongate inner member (Viola, needle 40) comprises a tube (Viola, Col. 5, lines 36-41 and 46-49).
Regarding claim 6, Viola and Dietz teach the biopsy needle device of claim 5, wherein the notch (basket 154) comprises a channel (Fig. 4C, Examiner’s note: a “channel” is defined as a long gutter, groove, or furrow (https://www.merriam-webster.com/dictionary/channel)).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Viola and Dietz as applied to claim 1 above, and further in view of US 2008/0223904 A1, hereinafter Marczyk.
Regarding claim 4, Viola and Dietz teach the biopsy needle device of claim 1, wherein the actuator further comprises a circular gear (Dietz, rotary drive of electric motor 190’, para [0097]) coupled to the torque converter (Dietz, Fig. 13, second crank member 155’ is coupled to rotary drive of electric motor 190’); wherein the torque converter is coupled to the elongate outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]).
Viola in view of Dietz does not teach the actuator further comprising a linear gear configured to mesh with the circular gear.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the biopsy needle device of Viola and Dietz such that the actuator further comprises a linear gear configured to mesh with the circular gear, as taught by Marczyk, as a simple substitution of one known element (the coupling member 90 of Marczyk) for another (the function of electric motor 190’ of Dietz) to obtain the predictable result of generating rotational motion.
Regarding claim 9, Viola, Dietz, and Marczyk teach the biopsy needle device of claim 4, wherein a linkage member is configured to couple the torque converter to the elongate outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]) such that rotational movement of the torque converter in the first direction effects proximal and distal movement (Dietz, continuous rotation of second crank member 155’ in either a clockwise or counterclockwise direction would displace a member attached to slide member 153’ from a distal position to a proximal position to the distal position as the second crank member 155’ rotates fully) of the elongate outer member (Viola, cutter 42 moves so the torque converter must be coupled to cutter 42).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Viola, Dietz, and Marczyk as applied to claim 4 above, and further in view of US 2007/0068990 A1, hereinafter Shelton.
Regarding claim 7, Viola as modified by Dietz and Marczyk teaches the biopsy needle device of claim 4, wherein the actuator further comprises a trigger (Marczyk, movable handle 60) configured to activate the actuator wherein the linear gear is displaced from a proximal location to a distal location (Marczyk, para [0020]) within a housing (Marczyk, housing 12).

However, Shelton teaches an actuator (Examiner’s note: element reads on elements it comprises and is mapped to in the reference) comprising a trigger (plunger 21) configured to cock the actuator wherein a linear gear (rectangular plate 135 contains proximal gear rack segment 136 and distal gear rack segment 138) is displaced from a distal location to a proximal location (Fig. 19, para [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Viola, Dietz, and Marczyk such that the trigger is configured to cock the actuator wherein the linear gear is displaced from a distal location to a proximal location, as taught by Shelton, in order to be able to retract the linear gear (Shelton, para [0100]) and return to the initial state (Shelton, para [0033]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 regarding the 102 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791